BLOODWORTH, Justice.
Petition of the B. F. Goodrich Company for certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that court in The B. F. Goodrich Company v. Butler, Ala.App., 336 So.2d 1357.
Writ denied. In denying this writ we do not wish to be understood as approving or disapproving the language used or the reasoning applied in the opinion although we do agree with the conclusion reached. See In re Lowery v. State, 291 Ala. 787, 286 So.2d 67 (1973).
MOTION OF RESPONDENT “TO DECLARE APPEAL TO BE FRIVOLOUS” DENIED. WRIT DENIED.
HEFLIN, C. J., and FAULKNER, AL-MON and EMBRY, JJ., concur.